DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2021/0343567 Han et al.
1.	Referring to claim 1, Han et al. teaches a slicing micro-light emitting diode (LED) wafer, comprising: a driver circuit substrate, (Figure 11 #301); a plurality of micro-LEDs, (Figure 11 #104), formed on the driver circuit substrate, (Figure 11 #301), the plurality of micro-LEDs, (Figure 11 #104), arranged side-by-side on the driver circuit substrate, (Figure 11 #301); and a bonding layer, (Figure 11 #302), formed at bottoms of the plurality of micro-LEDs, (Figure 11 #104), and on a top surface of the driver circuit substrate, (Figure 2E #102), for bonding the micro-LEDs, (Figure 11 #104), and the driver circuit substrate, (Figure 11 #301).
Initially, and with respect to claims 1-19, (the limitations of the plurality of micro-LEDs being made from a plurality of epitaxial layer slices), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
2. 	Referring to claim 2, Han et al. teaches a slicing micro-LED wafer according to claim 1, wherein each one of the epitaxial layer slices includes an array of micro-LEDs, (Figure 11 #104).
Initially, and with respect to claim 2, (the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
3. 	Referring to claim 3, Han et al. teaches a slicing micro-LED wafer according to claim 2, wherein one epitaxial layer slice emits one color light, and adjacent epitaxial layer slices emit different color lights, (Figure 11 #104 each LED emits a different light).
Initially, and with respect to claim 3, (the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
4. 	Referring to claim 4, Han et al. teaches a slicing micro-LED wafer according to claim 3, wherein the micro-LEDs in the same sliced epitaxial layer emit same color light, (Figure 11 #104 where the LEDs are in an array and where there are multiple LEDs that emit the same color).
Initially, and with respect to claim 4, (the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
5. 	Referring to claim 5, Han et al. teaches a slicing micro-LED wafer according to claim 3, wherein the epitaxial layer slices include a first color epitaxial layer slice, a second color epitaxial layer slice, and a third color epitaxial layer slice, the first color epitaxial layer slice, the second color epitaxial layer slice, and the third color epitaxial layer slice are arranged side by side to form a display panel, (Figure 11 #104 each LED emits a different light).
Initially, and with respect to claim 5, (the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
6. 	Referring to claim 6, Han et al. teaches a slicing micro-LED wafer according to claim 3, wherein the epitaxial layer slices include a first color epitaxial layer slice and a second color epitaxial layer slice, the first color epitaxial layer slice and the second color epitaxial layer slice are arranged side by side to form a display panel, (Figure 11 #104 each LED emits a different light).
Initially, and with respect to claim 6, (the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
7. 	Referring to claim 7, Han et al. teaches a slicing micro-LED wafer according to claim 1, wherein each micro- LED is a red LED, a green LED, or a blue LED, (Figure 11 #104 each LED emits a different light).
8. 	Referring to claim 8, Han et al. teaches a slicing micro-LED wafer according to claim 1, wherein a pixel is formed by an array of micro-LEDs, or one micro-LED, (Figure 11 #104).
9. 	Referring to claim 9, Han et al. teaches a slicing micro-LED wafer according to claim 1, wherein a space between adjacent ones of the micro-LEDs, (Figure 11 #104), is less than a space between adjacent epitaxial layer slices.
Initially, and with respect to claim 9, (the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
10. 	Referring to claim 10, Han et al. teaches a slicing micro-LED wafer according to claim 9, wherein the distance between the adjacent epitaxial layer slices is more than 300 µm.
Initially, and with respect to claim 10, (the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
11. 	Referring to claim 11, Han et al. teaches a slicing micro-LED wafer according to claim 1, wherein a shape of each of the slices of epitaxial layers is rectangular, (Figure 11 #104).
Initially, and with respect to claim 11, (the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
12. 	Referring to claim 12, Han et al. teaches a slicing micro-LED wafer according to claim 12, wherein, the epitaxial layer slices are arranged in an array, (Figure 11 #104).
Initially, and with respect to claim 12, (the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
13. 	Referring to claim 13, Han et al. teaches a slicing micro-LED wafer according to claim 11, wherein the bonding layer, (Figure 11 #302), is formed from a plurality of epitaxial pre-bonding layer slices, each formed at a bottom of a corresponding one of the epitaxial layer slices, (Figure 11 #104), and a shape of each epitaxial pre-bonding layer slice is the same as a shape of a corresponding epitaxial layer slice, (Figure 11 #108).
Initially, and with respect to claim 13, (the limitations of the prebonding layers and also the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
14. 	Referring to claim 14, Han et al. teaches a slicing micro-LED wafer according to claim 13, wherein the plurality of epitaxial pre-bonding layer slices are arranged in an array, (Figure 11).
Initially, and with respect to claim 14, (the limitations of the prebonding layers and also the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
15. 	Referring to claim 15, Han et al. teaches a slicing micro-LED wafer according to claim 14, wherein an array shape of the plurality of epitaxial pre-bonding layer slices, (Figure 11 #302), is the same as an array shape of the plurality of epitaxial layer slices, (Figure 11 #104). 
Initially, and with respect to claim 15, (the limitations of the prebonding layers and also the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
16. 	Referring to claim 16, Han et al. teaches a slicing micro-LED wafer according to claim 1, wherein thicknesses of the plurality of epitaxial layer slices are the same, (Figure 11 #104).
Initially, and with respect to claim 16, (the limitations of the prebonding layers and also the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
17. 	Referring to claim 17, Han et al. teaches a slicing micro-LED wafer according to claim 1, wherein the bonding layer, (Figure 11 #302), is formed from a plurality of epitaxial pre-bonding layer slices, each formed at a bottom of a corresponding one of the epitaxial layer slices, (Figure 11 #104), and a driver circuit pre-bonding layer at a top surface of the driver circuit substrate, (Figure 11 #301).
Initially, and with respect to claim 17, (the limitations of the prebonding layers and also the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
18. 	Referring to claim 18, Han et al. teaches a slicing micro-LED wafer according to claim 12, wherein a shape of each epitaxial pre-bonding layer slice is the same as a shape of a corresponding epitaxial layer slice, (Figure 11).
Initially, and with respect to claim 18, (the limitations of the prebonding layers and also the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
19. 	Referring to claim 19, Han et al. teaches a slicing micro-LED wafer according to claim 13, wherein the driver circuit pre-bonding layer is a continuous film, (Figure 11).
Initially, and with respect to claim 19, (the limitations of the prebonding layers and also the limitations of the epitaxial layer slices, which is noted that the plurality of micro-LEDs are made from the slices, hence the slices do not exist in the final product), note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/23/22